Citation Nr: 0523363	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  99-07 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD). 

2.  Entitlement to service connection for pulmonary 
hypertension.


REPRESENTATION

Appellant represented by:	Cindy B. Smith, Attorney


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1952 to July 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In a January 2001 Order, the Court 
endorsed a December 2000 joint motion for remand, vacated the 
portions of the August 2000 Board decision that denied claims 
for service connection for hypertension and emphysema, and 
remanded these matters for compliance with the instructions 
in the joint motion.  The Board notes the Court left standing 
the Board's August 2000 denial of a claim for service 
connection for disability relating to nicotine dependence.  
The issue of whether the veteran can be granted service 
connection for disability related to nicotine dependence (or 
smoking), was adjudicated in August 2000, and the court did 
not disturb that result.  That issue is final, and is not 
before the Board at this time.

In August 2000 the case was before the Board on appeal from a 
November 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  In 
September 2001, the Board remanded the case for additional 
development to include notifying the veteran of the Veterans 
Claims Assistance Act of 2000 (VCAA).  In May 2005, the Board 
requested and obtained an independent medical opinion.  


FINDINGS OF FACT

1.  A pulmonary disorder, including COPD and pulmonary 
hypertension, were not manifested during service or for many 
years thereafter.  

2.  The veteran's COPD has been related primarily to smoking 
and the preponderance of evidence on file is against a 
finding that this condition is related to inservice 
bronchitis (or respiratory illness) or to any other aspect of 
service.

3.  The veteran's pulmonary hypertension is not related to 
service, a service-connected disorder or any other aspect of 
her period of service. 


CONCLUSIONS OF LAW

1.  Service connection for COPD is denied.  38 U.S.C.A. 
§§ 1110, 5107; (West 2002); 38 C.F.R. §§ 3.303, 3.304; 
(2004).

2.  Service connection for pulmonary hypertension is denied.  
38 U.S.C.A. §§ 1110, 5107; (West 2002); 38 C.F.R. §§ 3.303, 
3.304; (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA 
applies in the instant case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that the 
mandates of the VCAA are met.  

While the veteran's claims were initially denied in November 
1998 as not well-grounded, they have since been considered on 
the merits.  See the supplemental statements of the case 
(SSOCs) in July 2002 and April 2003.  The veteran was advised 
of VA's duties to notify and assist in the development of the 
claims.  A November 2001 letter from the RO informed the 
appellant of her and VA's responsibilities in claims 
development, and specifically advised her of the type of 
evidence that was needed to establish her claims.  This 
letter, the September 2001 Board remand, and the SSOCs 
notified the veteran of applicable laws and regulations, of 
what the evidence showed, and why the benefits sought were 
denied.  While full notice may not have preceded the initial 
rating decision on the merits, these claims were 
readjudicated after substantially full notice was given.  See 
the SSOCs in July 2002 and April 2003.  The veteran has had 
ample opportunity to respond, and thus is not prejudiced by 
any notice timing defect.  The United States Court of Appeals 
for Veterans Claims (Court) acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
cited VA correspondence and the SSOCs specifically advised 
her of the type of evidence she needed to submit to establish 
her claims, asked her to assist in obtaining any outstanding 
medical records, and asked her to identify any other evidence 
or information supporting her claims.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful and full opportunity to participate effectively in 
the processing of her claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Regarding the duty to assist, the veteran's service medical 
records are not available and appear to have been destroyed 
in the fire at the National Personnel Records Center.  The RO 
has obtained records of VA and private post-service treatment 
the veteran received for COPD and pulmonary hypertension.  
The veteran identified sources of pertinent treatment, and 
records were requested from all facilities identified by the 
veteran.  See the September 2001 Board remand requesting 
records.  Additional records were obtained, as were 
certifications indicating that no service medical records 
were found.  The veteran has not identified any other 
pertinent evidence outstanding.  The veteran was provided VA 
examinations in April 2002, and subsequent VA and private 
medical opinions have been obtained.  In May 2005, the Board 
sought and obtained an independent medical opinion regarding 
the issues on appeal.  The veteran was provided a copy of the 
medical opinion and afforded the opportunity to respond.  In 
August 2005, the veteran returned a response form indicating 
that she waived her right to have her case remanded to the 
AOJ (agency of original jurisdiction) for review of 
additional evidence, and asking for the Board to please 
proceed with the adjudication of her appeal.  VA's assistance 
obligations are also met.  The veteran is not prejudiced by 
the Board's proceeding with appellate review.

II.  Factual Background

The veteran's service medical records were destroyed in the 
fire at the National Personnel Records Center.  The veteran 
indicated that she had numerous bouts with bronchitis and 
sinusitis during service, but had not had such problems prior 
to service.  She submitted lay statements from friends and 
relatives supporting that assertion.  The veteran indicated 
that she began smoking in 1952 and continued to smoke a pack 
a day until approximately 1988.

The earliest medical records on file show that the veteran 
was treated in the 1980s and 1990s for variously diagnosed 
pulmonary problems including COPD and hypertension.    

On June 15, 1998, VA received the veteran's claim for service 
connection for conditions including reactive airway disease, 
emphysema and hypertension.  

In the pertinent portion of a March 2001 letter, TAM, MD, 
(the veteran's primary care physician) stated the following:  

At present [the veteran] is being treated 
for severe COPD and secondary conditions 
from it to include pulmonary hypertension 
and recurrent atrial fibrillation.  
Because it is quite likely that [the 
veteran] developed chronic bronchitis 
while on active duty, and because chronic 
bronchitis is a precursor to COPD both of 
which are primarily caused by smoking, I 
think it is very likely that her present 
condition is related to her past service 
condition.

Numerous letters from RSB, M.D., to EBL, M.D., dating from 
November 2000 to December 2001, provide updates as to the 
veteran's medical condition.  Diagnoses have included mitral 
regurgitation, status post MVR (mitral valve replacement) 
with porcine valve; severe pulmonary artery hypertension; 
history of atrial fibrillation; antithrombin-3 deficiency; 
COPD; and congestive heart failure (CHF).  None of these 
letters contain any comment as to etiology.  

In a letter dated in January 2002, private physician, EBL, 
M.D.J, stated the following:  "[The veteran] has car 
pulmonale due to chronic COPD.  She states she started having 
frequent episodes of bronchitis during her time of active 
duty 1952-1954.  She also smoked until 1988."

On VA examination for respiratory diseases in April 2002, the 
VA examiner, Dr. PK, noted that the veteran had pulmonary 
functional abnormalities including mild obstructive disease 
and moderately severe restrictive lung disease as well as 
mitral insufficiency resulting in pulmonary hypertension.  
Dr. PK reported the veteran's history of having had bouts 
with bronchitis during service.  He noted that the veteran 
smoked from 1952 to 1984.  He reported the veteran's medical 
history.  The veteran experienced reasonably normal exercise 
tolerance until 1994, when she was diagnosed as having mild 
obstructive lung disease as shown by lung function studies at 
Travis Air Force Base.  She developed the onset of paroxysmal 
atrial fibrillation in 2000.  She had MVR and coronary bypass 
graft performed in January 2001, and underwent another MVR in 
March 2001.  Dr. PK provided a detailed description of the 
progression of the veteran's pulmonary hypertension as 
documented in echocardiograms and cardiac catheterization 
over the years.  On physical examination, it was reported 
that April 2002 chest X-rays showed extensive emphysema 
throughout both lungs with interstitial changes involving 
both lower lobes along with pleural thickening and blunting 
particularly on the right lower lobe.  This was noted to be 
the site of her chest tube placement for her pleural effusion 
and pleurodesis.  The results of pulmonary function tests 
were compared with those of April 2000.  Dr. PK reported that 
the data from the tests indicated the presence of a mild 
obstructive pulmonary disease, moderate restrictive lung 
disease, probably in part a combination from her prior 
cardiovascular surgery and her right chest pleurodesis, and 
significant bronchodilator response to albuterol/ipratropium 
bromide and Combivent.  In his summary he diagnosed the 
following: pulmonary hypertension primarily due to a mitral 
regurgitation from a prolapsed mitral valve leaflet; 
thromboasthenia, with history of left atrial thrombosis 
requiring constant anticoagulation with coumadin; and 
moderate restrictive lung disease consequent to pleurodesis 
of the right hemithorax following pleural effusion and 
pneumothorax as well as coronary artery bypass surgery and 
two valve replacements associated with mild obstructive 
pulmonary disease, which has progressed over the past two 
years, and is evident as emphysema on her chest X-rays 
examination.  Significant hypoxemia and pulmonary 
hypertension were noted.  

Responding to questions posed in the September 2001 Board 
remand, Dr. PK stated that the veteran had pulmonary 
hypertension.  He stated that the pulmonary hypertension was, 
in part, a consequence of her emphysema as well as her mitral 
valve prolapse.  He noted that her pulmonary hypertension and 
her restrictive lung disease were mild when first diagnosed 
and have become progressive.  Dr. PK stated that the veteran 
had pulmonary emphysema and restrictive lung disease as a 
consequence of cigarette smoking.  He noted the veteran's 
episodes of inservice bronchitis, and stated that it was his 
opinion that these episodes were self limiting and were not 
the cause of her current respiratory and cardiac disability.  
Dr. PK noted that the veteran's valvular heart disease may be 
a consequence of pulmonary hypertension.

On April 2002 VA examination of the heart, the examiner 
relayed the veteran's cardiopulmonary history.  He noted a 
past medical history of COPD and reported that chest X-rays 
showed emphysema.  Diagnoses included coronary 
artherosclerosis, hypertension, severe COPD, cor pulmonale 
with systemic pulmonary artery pressures, atrial 
fibrillation, and valvular heart disease.  In discussion, the 
examiner stated the following: "There are no data to connect 
the [veteran's] smoking with her hypertension.  Medical 
evidence does NOT support smoking as an etiology of 
hypertension."

In a February 2003 letter, RSB, M.D., stated that he had 
followed the veteran since September 1999.  The doctor 
reported that the veteran suffered from COPD, atrial 
fibrillation, mitral regurgitation requiring MVR, and severe 
pulmonary artery hypertension.  RSB, M.D., gave the opinion 
that the veteran's pulmonary artery hypertension was 
secondary to both valvular heart disease and COPD.   RSB, 
M.D., noted that the veteran had several episodes of 
bronchitis during her period of service and opined that they 
"are likely to have contributed to her restrictive airway 
disease and subsequent pulmonary hypertension."         

In a March 2003 addendum to his April 2002 VA examination 
report, DR. PK pointed out how pulmonary function test data 
from 1994, 1995, and 2002 revealed that most of the veteran's 
loss of FVC occurred after her two cardiac surgeries, which 
required the placement of sternal wires, and which were 
complicated by the occurrence of right pleural effusion which 
required chest tube drainage.  Dr. PK restated his opinion 
that the veteran's several episodes of bronchitis during 
active duty were self limiting and were in no way related to 
her current problem, which is accelerated pulmonary 
hypertension following mitral valve surgery.  He also 
restated his opinion that there was no causal connection 
between the veteran's history of smoking between the years of 
1952 and 1954 (her years in service) and the veteran's mild 
emphysema.  He stated that her pulmonary hypertension 
occurred after valvular heart surgery and was not caused or 
aggravated by her smoking between 1952 and 1954.

In a March 2003 letter RPA, Professor, Pulmonary and Critical 
Care Medicine, noted the veteran's recollection of many 
episodes of sinusitis and bronchitis during service.  RPA 
stated the following:  

[The veteran] is being treated for severe 
COPD and secondary conditions from it to 
include pulmonary hypertension and 
recurrent atrial fibrillation.  Because 
it is quite likely that [the veteran] 
developed chronic bronchitis while on 
active duty, and because chronic 
bronchitis is a precursor to COPD both of 
which are primarily caused by smoking, I 
think it is very likely that her present 
condition is related to her past service 
condition. 

In April 2003, a VA examiner reviewed the claims file and 
provided a medical opinion.  He noted that records indicate 
the veteran was evaluated for bronchitis and sinusitis during 
service and smoked one pack of cigarettes a day from 1952 to 
1988.  He noted that she was diagnosed with obstructive and 
restrictive lung disease in 1994 after a brief symptomatic 
period.  Clinical records from Beale Air Force Base did not 
indicate a long progressive period of respiratory disability 
dating back to her active duty years, but rather, a 
progression of symptoms over a period of months after 
experiencing a recent bout of bronchitis.  In his conclusion, 
the VA examiner stated that review of the veteran's file 
"discloses no credible causal link between the health issues 
that were experienced during this veteran's active military 
service and her subsequent respiratory disability." 

In May 2005, VA obtained an independent medical opinion from 
JHC, M.D., regarding the likelihood that the episodes of 
bronchitis the veteran experienced during service led to the 
development of COPD and/or pulmonary hypertension.  The 
examining physician indicated that he reviewed the veteran's 
claims file with specific emphasis on itemized VA and private 
examination reports and opinions.  The examiner found that 
the veteran had a diagnosis of COPD, which in the past has 
gone by the names of emphysema as well as chronic bronchitis.  
The physician stated his opinion that the veteran's inservice 
episodes of bronchitis did not cause her COPD and pulmonary 
hypertension.  He stated that COPD is due to genetic factors 
and to environmental factors, and noted that the most 
important and common environmental factor causing COPD is 
exposure to tobacco smoke.  He stated that while there are 
experts who believe that repeated respiratory infections can 
lead to COPD, the evidence to support that is only present in 
patients who had repeated infections during childhood.  He 
noted that the veteran here did not have respiratory 
infections until well into her adulthood, and stated that 
these would not have actually led to her COPD.  The physician 
went on to state that the veteran's smoking habit during 
service and thereafter has contributed to her COPDD.  The 
physician stated that the veteran's COPD could certainly have 
led to her pulmonary hypertension, and noted that her 
significant mitral valvular heart disease could also have 
caused the disease.

III.  Analysis

Initially, we note that VA adjudicated claims seeking service 
connection for a lung disability as due to use of tobacco 
products in service.  [The veteran's claim was received after 
June 9, 1998.  The law (38 U.S.C.A. § 1103; 38 C.F.R. 
§ 3.300) specifically prohibits the grant of service 
connection for disability due to tobacco products use in 
service for claims filed after June 9, 1998.  Service 
connection for a lung disability as due to use of tobacco 
products in service is barred by law, and must be denied as 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).]  The August 2000 Board decision in that regard is 
final.  The issue before the Board is confined to traditional 
service connection.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be established on a 
secondary basis if the claimed disability is shown to be 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was  incurred in active 
service.  38 C.F.R. § 3.303(d).  

To establish service connection for a claimed disability, 
there must be competent evidence of current disability, 
evidence of disease or injury in service, and competent 
evidence of a nexus between the current disability and the 
injury or disease in service.  Hickson v. West, 12 Vet. App. 
247 (1999).

The veteran asserts that she had inservice episodes of 
bronchitis which led to her current COPD and pulmonary 
hypertension.  While, service medical records are not 
available, the Board has no reason to doubt the veteran's 
recollection of inservice bronchitis.  The earliest pertinent 
medical evidence of record is from the 1980s.  These records 
show considerable treatment for lung problems, including COPD 
and pulmonary hypertension.  In short, the evidence of record 
shows current disability since the 1980s, and reasonable 
reports of inservice bronchitis during service in the early 
1950s.  The outcome of this appeal hinges upon the question 
of whether the veteran's current conditions are related to 
her reported inservice bronchitis. 

Until March 2001, no medical professional related the 
veteran's current conditions to her period of service decades 
earlier.  In March 2001, TAM, MD, essentially indicated that 
the veteran's inservice bronchitis was a precursor to COPD, 
that COPD and bronchitis are both primarily caused by 
smoking, and that TAM was of the opinion that the veteran's 
present condition (involving COPD and secondary conditions 
including pulmonary hypertension) was very likely related to 
her past service condition.  Since that time, two other 
private medical opinions have been submitted that appear to 
favor the veteran's claims.  In a February 2003 letter RSB, 
MD, indicated that the veteran's inservice episodes of 
bronchitis are likely to have contributed to her restrictive 
airway disease and subsequent pulmonary hypertension.  In a 
March 2003 letter, RPA stated (in language mirroring that 
used in the opinion of TAM) that the veteran's inservice 
bronchitis was a precursor to COPD, that COPD and bronchitis 
are both primarily caused by smoking, and that the veteran's 
present condition was very likely related to her past service 
condition.  

The Board points out that each of these three opinions is 
provided without any explanation or discussion of supporting 
medical evidence or rationale for the opinion.  The opinions 
include no discussion of the medical basis for either the 
general opinion that bronchitis in 1950s can lead to COPD 30 
to 40 years later, or for the specific opinion that this is 
in fact the scenario in the veteran's case.  

Additionally, while the favorable medical opinions appear to 
relate COPD to inservice bronchitis, and pulmonary 
hypertension to COPD, (albeit without supporting evidence or 
rationale), the Board points out that two of the three 
favorable opinions state that the veteran's inservice 
bronchitis was "primarily caused by smoking".  Such 
opinions linking the veteran's current conditions ultimately 
to smoking have been addressed in the prior Board decision 
denying service connection for disability due to smoking; 
they carry no additional weight herein with the insertion of 
the intervening cause of bronchitis.  

The file contains numerous medical opinions against the 
veteran's claims.  VA examinations in April 2002 (with 
addendum in March 2003) indicate that the veteran's pulmonary 
emphysema and restrictive lung disease were a consequence of 
cigarette smoking, that the veteran's inservice episodes of 
bronchitis were not the cause of her current respiratory and 
cardiac disability, and that her pulmonary hypertension was 
related to mitral valve surgery and not related to events 
between 1952 and 1954.  In April 2003, a VA examiner 
concluded that the file disclosed no credible causal link 
between the health issues that were experienced during 
service and the veteran's subsequent respiratory disability.  
The independent medical opinion in March 2005 was that the 
veteran's COPD (and secondary pulmonary hypertension) were 
due to smoking and were not related to inservice bronchitis.  
With each of these medical opinions is a discussion of the 
progress of the veteran's disability, with emphasis on the 
fact that prior to 1994, the veteran had few pulmonary 
problems, and the fact that the veteran's pulmonary 
hypertension occurred after valvular heart surgery.  
Furthermore, both the April 2003 VA opinion and the May 2005 
independent medical opinion find no credible evidence linking 
inservice bronchitis to the veteran's current disability.  
The Board finds most significant, the recent, May 2005, 
independent medical opinion that addressed the theory 
regarding how early bronchitis can lead to later development 
of COPD.  The opining physician went on to note that medical 
evidence only supports this theory when the person had 
bronchitis in their youth, and that it does not support such 
a theory in this case, where the veteran did not develop 
bronchitis until she was an adult.  This physician clearly 
and reasonably distinguished his opinion (that the veteran's 
disabilities have their root in her smoking), from the 
private opinion (that the veteran's inservice bronchitis 
played a role in the current disability), and provided 
rationale.  The veteran has not presented any response to 
this medical opinion.  While the veteran's representative has 
indicated that the examiner providing the  recent independent 
medical opinion did not state that he reviewed the opinion of 
RPA.  The Board notes that while the examiner did not include 
the opinion by RPA in the itemized list of opinions and 
examination reports to which he gave particular emphasis 
during his review of the records, that physician did indicate 
that he reviewed the medical records sent to him in May 2005, 
which included RPA's opinion.  The Board also notes that the 
opinion of RPA is essentially nearly a word for word 
repetition of the opinion by TAM, MD, in March 2001, which 
the physician performing the independent medical opinion did 
list among those opinions he gave specific emphasis.    

In short, the Board finds that the preponderance of the 
evidence is against the veteran's claims.  The unsupported 
medical opinions favorable to the veteran's claims are 
outweighed by the detailed VA medical opinions against the 
claims.  The VA opinions include detailed rationale citing to 
medical evidence supporting the conclusion that the veteran's 
COPD is not related to service.  They also include a medical 
opinion that specifically addressed and refuted the proposed 
theory that the veteran's inservice bronchitis led to his 
current COPD.   Consequently, service connection for that 
condition must be denied.  Turning to pulmonary hypertension, 
the Board notes that no medical evidence on file has linked 
the veteran's pulmonary hypertension directly to service.  VA 
and private opinions have instead, indicated that the 
veteran's pulmonary hypertension was linked to COPD.  Since 
service connection for COPD is not warranted, the claim for 
service connection for pulmonary hypertension must also be 
denied.  

In the absence of any competent evidence linking the 
veteran's current disability to service, service connection 
COPD and pulmonary hypertension are not warranted. The 
preponderance of the evidence is against the claims, and they 
must be denied. See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107.


ORDER

The appeal to establish entitlement to service connection for 
COPD is denied.

The appeal to establish entitlement to service connection for 
pulmonary hypertension is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


